50 F.3d 15
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rebel RANDALL, Plaintiff-Appellant,v.COLUMBIA PICTURES ENTERTAINMENT, INC.;  Screen Actors Guild,Inc.;  American Federation of Radio & TelevisionArtists;  Alfred Sterns Productions,Defendants-Appellees.
No. 94-55436.
United States Court of Appeals, Ninth Circuit.
Submitted March 7, 1995.*Decided March 9, 1995.

Before:  SNEED, POOLE and BRUNETTI, Circuit Judges.


1
MEMORANDUM**


2
Rebel Randall appeals pro se the district court's dismissal of her action for lack of prosecution.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and affirm.


3
On appeal, Randall appears to contend that the district court lacked jurisdiction to dismiss her action because defendants filed a notice of removal with the district court beyond the time limit required by 28 U.S.C. Sec. 1446(b).  This contention lacks merit.


4
Section 1446(b) requires a petition for removal of a civil action to be filed in district court within thirty days after the receipt of service by defendants.  28 U.S.C. Sec. 1446(b).  The statutory time limitation for removal petitions, however, is merely a formal requirement and is not jurisdictional.  Fristoe v. Reynolds Metals Co., 615 F.2d 1209, 1212 (9th Cir.1980).


5
Here, defendants were served on April 2, 1993, and filed a notice of removal in district court on April 30, 1993.  Therefore, defendants timely removed the action to district court.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3